SABERS, Justice
(concurring specially).
However pointless a remand may appear, the law is clear and the majority has read it correctly.
The Indian Child Welfare Act (ICWA), 25 U.S.C. §§ 1901-1963 (1988), is a preemptive federal law which governs all custody proceedings involving Indian children except those incident to divorce or to criminal acts committed by the child. 25 U.S.C. § 1903(1). The record shows that in this non-divorce, non-criminal proceeding, the circuit court itself identified N.S. as an “Indian child” within the meaning of 25 U.S.C. § 1903(4) prior to the termination of parental rights. See majority opinion at footnote 3.
Mississippi Choctaw Indians v. Holyfield, 490 U.S. 30, 109 S.Ct. 1597, 104 L.Ed.2d 29 (1989), authoritatively established the principle that the provisions of ICWA are to be strictly construed and applied. Moreover, this court has acknowledged that pre-Holyfield state court cases like Claymore v. Serr, 405 N.W.2d 650 (S.D.1987), and In re Adoption of Baby Boy L., 231 Kan. 199, 643 P.2d 168 (1982), are now doubtful authority, and that ICWA has effect even when the Indian child has never been raised in an Indian home. Matter of Adoption of Baade, 462 N.W.2d 485, 489 (S.D.1990).*
*101Here, the circuit court found termination of J.S.’s parental rights to be both in the best interests of N.S. and the least restrictive alternative by clear and convincing evidence. Under ICWA, that is not enough. The case must be remanded and J.S.’s parental rights may not be terminated unless the court also finds that her continued custody of N.S. would “beyond a reasonable doubt ... likely ... result in serious emotional or physical damage to the child.” 25 U.S.C. § 1912(f); Baade, 462 N.W.2d at 490.

 While a statute should be construed according to its legislative intent when its terms are ambiguous, there is no need to reach back to what the legislature intended when a statute is unambiguous on its face. In fact, when a court ignores the clear provisions of a statute in reliance on what the court believes the legislature must have meant to say, the court is improperly engaging in judicial lawmaking.
Baby Boy L., has been criticized for just this kind of inappropriate judicial re-writing of ICWA:
The [adoptive parents] assert that [ICWA] does not apply where the child had never *101been a part of any Indian family relationship. See ... Baby Boy L._ [However,] the language of the Act contains no such exception.... [They] also assert that the Act should only be applied in light of the problem it was intended to solve — the removal of Indian children from their families by public and private social welfare agencies_ It is unnecessary to invoke the constructional rules urged by the [adoptive parents] as the Congressional intent is clear on the face of the statute.
In re Custody of S.B.R., 43 Wash.App. 622, 719 P.2d 154, 156 (1986) (emphasis added). See abo Matter of Adoption of Child of Indian Heritage, 111 NJ. 155, 543 A.2d 925, 932 (1988) ("We disagree with [Baby Boy T.'s] interpretation of [ICWA] because it posits as a determinative jurisdictional test the voluntariness of the conduct of the mother. The Act itself does not suggest thb factor as a jurisdictional test of the Act’s coverage”) (emphasis added). Accord Baade, 462 N.W.2d at 489.
25 U.S.C. § 1903(4) states that an unmarried minor is an "Indian child” for ICWA purposes if he is "a member of an Indian tribe.” Since N.S. apparently is a member of the Cheyenne River Sioux Tribe, the provisions of ICWA apply to child custody proceedings involving N.S. There is simply no statutory requirement for N.S. to have been born into an Indian home or an Indian community in order to come within the provisions of ICWA, however much one might believe 25 U.S.C. § 1903(4) should have been written that way. No amount of probing into what Congress "intended" can alter what Congress said, in plain English, at 25 U.S.C. § 1903(4).